DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statements filed 10/25/2019 and 9/25/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  For the IDS submitted 10/25/2019, copies of all of the foreign patent documents and non-patent literature documents have not been provided.  For the IDS submitted 9/25/2020, foreign patent document DE 102017003962 and non-patent literature document correspondence from European Patent Office have not been provided.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 7-11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a use is not process, machine, manufacture or composition of matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the polyethylene" in line 1 and “the polypropylene polymer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 3 depends, does not claim a polyethylene or a polypropylene polymer.  It appears that claim 3 should only depend from claim 2.
Claim 8 recites the limitation “preferably crosslinked silicones or crosslinked polymethyl methacrylate particles.”  It is unclear whether the limitations following the word “preferably” are part of the claimed invention.
Claim 11 recites the limitation “preferably TiO2.”  It is unclear whether the limitations following the word “preferably” are part of the claimed invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre (US Patent Application No. 2015/0165734).
Regarding claims 1 and 5, Dupre teaches an opaque multilayer biaxially oriented polypropylene film (page 2, paragraphs [0023], [0027]) comprising at least one vacuole-containing based layer (page 1, paragraph [0024]) and a printable outer cover layer (page 5, paragraph [0065]) and an inner matte cover layer (page 4, paragraphs [0053], [0058], page 5, paragraph [0066]), the inner cover layer containing at least two incompatible polymers (page 4, paragraphs [0054], [0062]) and having a surface roughness Rz of 2.0-6 µm which reads on Applicant’s claimed range of at least 2.0 µm (page 4, paragraph [0062]), characterized in that the inner matter cover layer contains a polydialkylsiloxane which has a viscosity of 5,000 to 1,000,000 mm2/s which reads on Applicant’s claimed range of 100,000 to 500,000 mm2
Dupre does not disclose wherein the inner cover layer has a surface roughness Rz of at least 2.0 at a cut-off of 25 µm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in surface roughness cut-off involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the surface roughness cut-off in order to lend the film a matt appearance (Dupre, page 4, paragraph [0058]).
Regarding claim 2, Dupre teaches wherein the mixture of incompatible polymers contains at least one polyethylene and one propylene polymer (page 2, paragraph [0027], page 4, paragraphs [0054], [0057]).
Regarding claim 3, Dupre teaches wherein the polyethylene is a HDPE or an MDPE (page 2, paragraph [0027], page 4, paragraphs [0054], [0057], page 5, paragraph [0063]) and the polypropylene polymer is a propylene copolymer or propylene terpolymer or a propylene homopolymer (page 2, paragraph [0027], page 4, paragraphs [0054], [0055]).
Regarding claim 7, Dupre teaches wherein the thickness of the inner cover layer is 0.1-10 µm, preferably 0.3 to 6 µm which reads on Applicant’s claimed range of 0.5 to 5 µm (page 5, paragraph [0066]).
Regarding claim 8, Dupre teaches wherein the inner cover layer additionally contains anti-blocking agents, preferably crosslinked silicones or crosslinked polymethyl methacrylate particles (page 5, paragraphs [0067], [0068]).
Regarding claim 9, Dupre teaches wherein the outer cover layer is composed of propylene polymers and has a gloss of less than 50, preferably less than 40 which reads on Applicant’s claimed range of 15 to 40 (page 4, paragraphs [0054], [0057]).
Regarding claim 10, Dupre teaches wherein the outer cover layer contains propylene polymers and an incompatible polyethylene (page 4, paragraphs [0054], [0057], [0058]) and surface roughness Rz in a range of 2.0-6 µm and the Rz values of the inner and outer surface differ by a maximum of 2 µm (page 4, paragraph [0062]).
Dupre does not disclose wherein the outer cover layer has a surface roughness Rz in a range of 2.0 – 6 µm at a cut-off of 0.25 mm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in surface roughness cut-off involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the surface roughness cut-off in order to lend the film a matt appearance (Dupre, page 4, paragraph [0058]).
Regarding claim 11, Dupre teaches wherein the film additionally has an inner intermediated layer (page 2, paragraph [0025]) and an outer intermediate layer (page 2, paragraph [0026]) and the outer intermediate layer has a thickness of 0.5 to 5 µm and contains 4.5 to 30% by weight of pigments, preferably TiO2 (page 2, paragraph [0028]).
Regarding claim 12, Dupre teaches an opaque multilayer biaxially oriented polypropylene film (page 2, paragraphs [0023], [0027]) comprising at least one vacuole-containing based layer (page 1, paragraph [0024]) and a printable outer cover layer (page 5, paragraph [0065]) and an inner matte cover layer (page 4, paragraphs [0053], [0058], page 5, paragraph [0066]), the inner cover layer containing at least two 2/s (page 5, paragraphs [0067], [0069]) and the surface of this inner cover layer is surface treated by means of corona treated (page 5, paragraph [0065]).
The product-by-process limitation “in sheet-fed offset printing, characterized in that the sheets are printed and stacked” would not be expected to impart distinctive structural characteristics to the film.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the film of Dupre possesses the same characteristics as the Applicant’s claimed film.
Regarding claim 13, Dupre teaches an opaque multilayer biaxially oriented polypropylene film (page 2, paragraphs [0023], [0027]) comprising at least one vacuole-containing based layer (page 1, paragraph [0024]) and a printable outer cover layer (page 5, paragraph [0065]) and an inner matte cover layer (page 4, paragraphs [0053], [0058], page 5, paragraph [0066]), the inner cover layer containing at least two incompatible polymers (page 4, paragraphs [0054], [0062]) and having a surface roughness Rz of 2.0-6 µm (page 4, paragraph [0062]), characterized in that the inner matter cover layer contains a polydialkylsiloxane which has a viscosity of 5,000 to 1,000,000 mm2/s (page 5, paragraphs [0067], [0069]) and the surface of this inner cover layer is surface treated by means of corona treated (page 5, paragraph [0065]).
The product-by-process limitation “an in in-mold label in the deep drawing process” would not be expected to impart distinctive structural characteristics to the film.  The product itself does not depend on the process of making it.  MPEP 2113.  It can 
Regarding claim 14, Dupre teaches wherein the inner cover layer has a seal initiation temperature that does not exceed 110°C and preferably lies in the range of 80-110°C (page 4, paragraph [0061]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dupre (US Patent Application No. 2015/0165734) in view of Speith-Herfurth et al. (US Patent Application No. 2006/0222867).
Dupre fails to teach the claimed invention.
Regarding claim 4, Dupre fails to teach wherein the inner cover layer contains > 0.5% by weight of polydialkylsiloxane, based on the weight of the inner cover layer.  However, Speith-Herfurth et al. teach a biaxially oriented polypropylene film (page 1, paragraph [0009]) comprising a cover layer containing 0.5 to 3 weight of polydialkyl siloxane which reads on Applicant’s claimed range of >0.5 % by weight (page 3, paragraph [0035]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of polydialkyl siloxane of Dupre to that of Speith-Herfurth et al. in order to reduce the adhesion of the film surface in relation to other surfaces with which the film is brought into contact (Speith-Herfurth et al., page 3, paragraph [0031]).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dupre (US Patent Application No. 2015/0165734) in view of Lu et al. (US Patent No. 6,703,141).
Dupre fails to teach the claimed invention.
Regarding claim 4, Dupre fails to teach wherein the inner cover layer contains > 0.5% by weight of polydialkylsiloxane, based on the weight of the inner cover layer.  However, Lu et al. teach a multilayer film (col. 1, lines 5-10) comprising a surface (cover) layer containing from about 0.05 to about 10 weight percent of polydialkylsiloxane, for example, about 0.1 to about 1 weight percent which reads on Applicant’s claimed range of >0.5 % by weight (col. 4, lines 35-40, col. 5, lines 15-30).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of polydialkyl siloxane of Dupre to that of Lu et al. in order to reduce the friction when the film is formed or when it is manipulated in packaging machinery (Lu et al., col. 4, lines 50-60).
Regarding claim 6, Dupre fails to teach wherein the inner cover layer contains > 0.5% by weight of a siloxane modified polyolefin, based on the weight of the inner cover layer.  However, Lu et al. teach a multilayer film (col. 1, lines 5-10) comprising a surface (cover) layer containing from about 0.05 to about 10 weight percent of a siloxane modified polyolefin which reads on Applicant’s claimed range of >0.5 % by weight (col. 4, lines 35-40, 55-65, col. 5, lines 1-10, 15-30).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the siloxane modified polysiloxane of Lu et al. in the inner cover layer of Dupre in order to reduce the friction between the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        3/10/2022